OPINION
WOODLEY, Judge.
The offense is the unlawful sale of marihuana ; the punishment, 12 years.
On March 6, 1963, the appeal from said conviction was abated and all further proceedings were suspended until appellant became sane, he having been found insane by a jury while the appeal was pending. Mahon v. State, Tex.Cr.App., 365 S.W.2d 162.
*803It is now made to appear that on May 26, 1966, appellant was duly declared sane by a jury impaneled in the trial court and appellant has filed his affidavit stating that he does not wish to further prosecute his appeal.
The appeal is dismissed.